DETAILED ACTION
Status of Claims
	Claims 1 and 8-17 are pending.
	Claims 1 and 8-13 are withdrawn from consideration. 
	Claims 2-7 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3 September 2021 is acknowledged.  The traversal is on the ground(s) that the restriction will not reduce the workload or simplify prosecution.  This is not found persuasive because the apparatus as claimed would require searching in at least electrolytic etching or anodizing areas in addition to electrolytic plating.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim as a whole can be written more appropriately for example in the same tense.  The usage of “having held” may be .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase “performing control of switching an anode and a cathode” is indefinite because it is unclear what method step is required.  It is unclear if the switching is referring to a physical location or position, an applied voltage or some other scenario.  It is also unclear what is required by ‘control’.  It is unclear what action is taking place. It is unclear if switching is positively recited.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (US 4,713,149).
Regarding claim 14, Hoshino discloses a method for electroplating objects (title = a plating method), comprising:
Placing an object (12) to be plated on a rotating metal disc (8 = rotary electrode) with rotatable carbon fiber anode disc (10 = plating solution holding unit) which holds a plating solution (13) and a voltage is applied between the rotating disc and object (Figure 3, Col. 3 lines 3-23 = under a state in which an object to be plated is placed on a rotary electrode through intermediation of a plating solution holding unit having held a plating solution and a portion to be plated of the object to be plated is brought into contact with the plating solution holding unit, while rotating the rotary electrode having arranged thereto the plating solution holding unit, applying a voltage between the portion to be plated and the rotary electrode).  
Regarding claim 15, the rotating metal disc (8) of Hoshino has a size larger than a plating area of the object to be plated (12) (Figure 3). 
Regarding claim 16, rotating the disc (8) of Hoshino provides a circular track of the object to be plated (12) with respect to the rotating disc (8).  
Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2001/0057097).
Regarding claim 14, Tsai discloses a method for forming metal layers (title = a plating method), comprising:
A substrate (22 = object to be plated) placed on a rotating anode (26) through a porous pad (28) that holds a plating electrolyte, a portion of the substrate is brought into contact with the porous pad and the rotating anode is arranged with the porous pad and a voltage is applied between the substrate and the rotating anode ([0036], [0048], [0050], Figure 2).  Tsai discloses that the porous pad (28) is placed in contact with the anode (26) [0036] and that the substrate is in contact with the porous pad [0048] therefore in the instant embodiment, the substrate is placed on the rotating anode through the porous pad (= under a state in which an object to be plated is placed on a rotary electrode through intermediation of a plating solution holding unit having held a plating solution and a portion to be plated of the object to be plated is brought into contact with the plating solution holding unit, while rotating the rotary electrode having arranged thereto the plating solution holding unit, applying a voltage between the portion to be plated and the rotary electrode).
Regarding claim 15, Tsai discloses wherein the rotating anode has a size larger than a plating area of the substrate (Figure 2). 
	Regarding claim 16, rotating the anode (26) of Tsai would produce a circular track of the substrate with respect to the anode.  
Regarding claim 17, as best as can be interpreted based on the indefiniteness described above, a switching of polarity is required.  Tsai discloses applying a plating voltage with a first .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2004-149926 – Rotating device (Figures 2, 9-12 and 14).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795